Case 8:17-cv-00035-SCB-AEP Document 182 Filed 11/13/18 Page 1 of 2 PageID 9012



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 SUNCOAST WATERKEEPER, ET AL.,

                Plaintiffs,

 v.                                                            CASE NO. 8:17-cv-35-T-24 MAP

 CITY OF GULFPORT,

             Defendant.
 _______________________________/

                                    NOTICE OF HEARINGS

        A status conference in this case is scheduled for Friday, November 16, 2018 at 9:00 a.m.

 before the Honorable Susan C. Bucklew in Courtroom 10B of the Sam M. Gibbons U.S.

 Courthouse, located at 801 North Florida Avenue, Tampa, Florida 33602. The parties have

 requested that their out-of-state counsel be permitted to appear by phone at the status conference.

 (Doc. No. 181). Upon consideration, that request is granted.

        Counsel who are participating by telephone are directed to call the reserved conference

 toll free at 1-888-684-8852. The access code to enter the telephone conference for all participants

 is: 5417637. Counsel will then be prompted to enter the participant security code: 1735 followed

 by the #(pound) key. This conference will be activated at 8:30 a.m. so the conference may start

 promptly at 9:00 a.m.

        In the parties’ Joint Status Report, the parties discuss the current stay of this case. This

 case will remained stayed through December 13, 2018. The Court will hold a second status

 conference on Friday, December 14, 2018 at 9:00 a.m. before the Honorable Susan C. Bucklew

 in Courtroom 10B of the Sam M. Gibbons U.S. Courthouse. Counsel must attend this second
Case 8:17-cv-00035-SCB-AEP Document 182 Filed 11/13/18 Page 2 of 2 PageID 9013



 status conference in person and be prepared to discuss the scheduling of the deadlines in this case

 and setting the case for trial.

         DONE AND ORDERED at Tampa, Florida, this 13th day of November, 2018.




 Copies to:
 Counsel of Record




                                                 2
